Title: To George Washington from Thomas Jefferson, 23 February 1795
From: Jefferson, Thomas
To: Washington, George


        
          Dear Sir
          Monticello [Va.] Feb. 23. 1795.
        
        You were formerly deliberating on the purpose to which you should apply the shares in the Patowmack & James river companies presented you by our assembly; and you did me the honor of asking me to think on the subject. as well as I remember, some academical institution was thought to offer the best application of the money. should you have finally decided in favor of this, a circumstance has taken place which would render the present moment the most advantageous to carry it into execution, by giving to it in the outset such an eclat, and such solid advantages, as would ensure a very general concourse to it of the youths from all our states & probably from the other parts of America which are free enough to adopt it. the revolution which has taken place at Geneva has demolished the college of that place, which was in a great measure supported by the former government. the colleges of Geneva & Edinburgh were considered as the two eyes of Europe in matters of science, insomuch that no other pretended to any rivalship with either. Edinburgh has been the most famous in medecine during the life of Cullen; but Geneva most so in the other branches of science, and much the most resorted to from the continent of Europe because the French language was that which was used. a Mr D’Ivernois, a Genevan, & man of science, known as the author of a history of

that republic, has proposed the transplanting that college in a body to America. he has written to me on the subject, as he has also done to Mister Adams, as he was formerly known to us both, giving us the details of his views for effecting it. probably these have been communicated to you by Mister Adams, as D’Ivernois desired should be done; but lest they should not have been communicated I will take the liberty of doing it. his plan I think would go to about ten or twelve professorships. he names to me the following professors as likely if not certain to embrace the plan. Mouchon, the present President, who wrote the Analytical table for the Encyclopedists, & which sufficiently proves his comprehensive science.
        Pictet, known from his admeasurement of a degree, & other works, professor of Natural philosophy.
        his brother, said by M. D’Ivernois to be also great. Senebier. author of commentaries on Spallanzani, & of other works in Natural philosophy & Meteorology; also the translater of the Greek tragedians.
        
          
            Bertrand
            }
            both mathematicians, and said to be inferior to nobody
          
          
            L’Huillier
            in that line, except La Grange, who is without an equal.
          
        
        Prevost. highly spoken of by D’Ivernois.
        De Saussure & his son, formerly a professor, but who left the college to have more leisure to pursue his geological researches into the Alps, by which work he is very advantageously known.
        most of these are said to speak our language well.
        of these persons, the names of Mousson, Pictet, de Saussure & Senebier, are well known to me, as standing foremost among the literati of Europe. secrecy having been necessary, this plan had as yet been concerted only with Pictet, his brother, & Prevost, who knew however, from circumstances that the others would join them: and I think it very possible that the revolution in France may have put it in our power to associate La Grange with them whose modest & diffident character will probably have kept him in the rear of the revolutionary principles, which has been the ground on which the revolutionists of Geneva have discarded their professors. most of these are men, having families, and therefore M. D’Ivernois observes they cannot come over but on sure grounds. he proposes a revenue of 15,000. D. for the

whole institution, & supposing lands could be appropriated to this object, he says that an hundred Genevan families can readily be found who will purchase & settle on the lands, and deposit for them the capital of which 15,000 D. would be the interest. in this revenue he means to comprehend a college of languages preparatory to the principal one of sciences; and also a third college for the gratuitous teaching of the poor reading & writing.
        It could not be expected that any propositions from strangers unacquainted with our means, & our wants, could jump at once into a perfect accomodation with these. but those presented to us would serve to treat on, and are capable of modifications reconcileable perhaps to the views of both parties.
        
          1. we can well dispense with his 2d & 3d colleges, the last being too partial for an extensive country, & the 2d sufficiently & better provided for already by our public & private grammar schools. I should conjecture that this would reduce one third of his demand of revenue, & that 10,000. D. would then probably answer their remaining views, which are the only important ones to us.
          2. we are not to count on raising the money from lands, & consequently we must give up the proposal of the colony of Genevan farmers. but, the wealth of Geneva in money being notorious, & the class of monied men being that which the new government are trying to get rid off, it is probable that a capital sum could be borrowed on the credit of the funds under consideration, sufficient to meet the first expences of the transplantation & establishment, and to supply also the deficiency of revenue till the profits of the shares shall become sufficiently superior to the annual support of the college to repay the sums borrowed.
          3. the composition of the academy cannot be settled there. it must be adapted to our circumstances, & can therefore only be fixed between them & persons here acquainted with those circumstances, & conferring for the purpose after their arrival here. for a country so marked for agriculture as ours, I should think no professorship so important as one not mentioned by them, a professor of agriculture, who, before the students should leave college, should carry them through a course of lectures on the principles & practice of agriculture; and that this professor should come from no country but England. indeed I should mark Young as the man to be obtained. these however are modifications to be left till their arrival here.
        
        
        Mr D’Ivernois observes that the Professors keep themselves disengaged till the ensuing spring, attending an answer. as he had desired his proposition to be made to our legislature, I accordingly got a member to sound as many of his brethren on the subject as he could, desiring if he found it would be desperate that he would not commit the honor either of that body or of the college of Geneva by forcing an open act of rejection. I received his information only a fortnight ago, that the thing was evidently impracticable. I immediately forwarded that information to D’Ivernois, not giving him an idea that there was any other resource. thinking however that if you should conclude to apply the revenues of the canal shares to any institution of this kind, so fortunate an outset could never again be obtained, I have supposed it my duty both to you & them, to submit the circumstances to your consideration.
        A question would arise as to the place of the establishment. as far as I can learn, it is thought just that the state which gives the revenue should be most considered in the uses to which it is appropriated. but I suppose that their expectations would be satisfied by a location within their limits, and that this might be so far from the federal city as moral considerations would recommend, & yet near enough to it to be viewed as an appendage of that, & that the splendour of the two objects would reflect usefully on each other.
        Circumstances have already consumed much of the time allowed us. should you think the proposition can be brought at all within your views, your determination, as soon as more important occupations will admit of it, would require to be conveyed as early as possible to Mister D’Ivernois now in London, lest my last letter should throw the parties into other engagements. I will not trespass on your time & attention by adding to this lengthy letter any thing further than assurances of the high esteem and respect, with which I have the honour to be, Dear Sir, your sincere friend & humble servt
        
          Th: Jefferson
        
      